Ingraham, J. (concurring):
I concur with Mr. Justice Rumsey. There is not one word in this will evincing an intention to give the fee of this property to any one except his executors in trust. All that follows after the devise of this house relates solely to the divisional part of the rents and profits after deducting the charges and expenses of the trust. The courts have gone very far in making a gift of rents and profits *459either for life or forever as a gift of a life estate or the fee of real property, hut this construction has always proceeded upon the idea that it was carrying out the intention of the testator as clearly expressed by the language used. In this case we have no such intention expressed; nothing here that can lead us to suppose that this testator intended to terminate this trust upou the death of any one or two of his children, or that he intended the fee of the trust estate to vest in any one at any time. There is no residuary clause in the will, and no language used to indicate that the testator had any thought of what was ultimately to become of this piece of projaerty. It is impossible to find from the language used what this testator supposed he was doing with this piece of property when he executed this will, except that his wife was to have two-fifths of the income of the property during her life, his daughter Sophia two-fifths, and that the other one-fifth was to be divided between his daughter Elizabeth and his daughter Bertha, with some disposition of something after the death of these life tenants; but what he intended to dispose of after that time, or what idea he had as to the ultimate disposition of this land, it is impossible to determine. But for the fact that he intended that this estate devised to the trustees was not to be limited to two lives in being, I think we could easily sustain this as a trust for the purpose mentioned, holding that the remainder vested in the heir at law. The difficulty arises, however, from the fact that here were four people who were to receive a portion of the net income and profits during their lives; and it does not ajipear how this trust estate, or any part of it, could terminate until all four of these persons were dead. The real estate devised to the trustees is a single building in the business portion of the city. To realize any revenue from this building it is apparent that it must be rented as a whole, for it would practically destroy the rent producing power to have it divided among different tenants in common. This is apparent from the form of the devise, for all of the land with the building thereon, and the appurtenances thereunto belonging, known as Yo. 114 Eulton street in the city of Yew York, is devised to the executors in trust. Yow, under the form of that devise the fee vested in these trustees and the vesting of the legal title became necessary because of the duties devolving upon the trustees by the will. They had to rent *460the entire building, and to have, collect and receive of and from the tenants of the said property the annual or other rent or rents thereof. The testator thus recognized that the building was rented to several separate tenants. The rents becoming due at different periods, required active management, with a constant supervision in the collection of rent and making repairs, and it was clearly the intention of the testator that the total rent of the building should be paid to and received by these trustees. From that total rent so received the testator appropriated a sufficient portion of it to discharge the taxes, assessments, liens, incumbrances, water rents or insurance and other annual charges that may affect the premises j and in addition to that, recognizing that the building would need constant repairs, he directed the executors to take from such gross rent the repairs that should be necessary and the premiums for insurance. Thus, after receiving the rents and paying therefrom the necessary charges for the management of the property, they would have in their hands a sum of money, not the rents of the building, nor what they had received as the rents, but a sum of money that could only be ascertained by deducting from the gross rents the amount which had been necessarily expended in the performance of their trusts as relating to the whole of the property. Thus, having ascertained the amount of this sum by deducting these necessary disbursements, the sum was to be paid out by dividing it among four persons during their lives, and in case of the death of either of these four persons, then the proportion of this sum of money thus ascertained to be payable to the person dying was to be paid to the heirs thereof. As before stated, this gift could not have been the fee of the property, for that was vested in the trustees, and necessarily vested in the trustees until the death of all the beneficiaries. The more this clause is studied the more incomprehensible it seems ; the more impossible it is to ascertain just what this testator intended to do. It seems to me, however, that the one clear intention that is expressed is that the trustees should manage this property during the lives of the four persons named, and as the period for which this trust was created exceeds that authorized by law, we have no discretion but to declare the whole scheme void.
Judgment reversed, new trial ordered, costs to appellant to abide event.